FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 21, 2020

                                      No. 04-20-00417-CV

                                        Emilano LOPEZ,
                                           Appellant

                                                v.

             EL PRADO STONE, L.P., D/B/A I-10 BUILDING MATERIALS,
                                    Appellee

                  From the 438th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CI19981
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
        In a suit on sworn account, on June 8, 2020, the trial court signed an order granting
judgment on the pleadings. The “Final Judgment” orders Emilano Lopez to pay El Prado Stone,
L.P. $97,565.74 for unpaid invoices, but the printed judgment contains blanks for the amounts of
prejudgment interest and attorney’s fees. Rather than write in amounts for interest and attorney’s
fees in the respective blanks, the trial court wrote “TBD” near each blank.
        Lopez filed a notice of appeal. El Prado Stone moved to dismiss the appeal asserting that
this court lacks jurisdiction because the appealed-from judgment did not dispose of the interest or
attorney’s fees.
       Lopez responded that the trial court intended the judgment to be final because the
judgment ends with this language: “This is a final judgment that disposes of all claims and
causes of action in this cause number.”
       Generally, “an appeal may be taken only from a final judgment. A judgment is final for
purposes of appeal if it disposes of all pending parties and claims in the record, except as
necessary to carry out the decree.” Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex.
2001). But “[t]he intent to finally dispose of the case must be unequivocally expressed in the
words of the order itself.” Id. at 200.
      Here, the trial court handwrote “TBD”—which we understand to mean “To Be
Determined”—beside the blank for the amount of prejudgment interest and the blank for the
amount of attorney’s fees. Contra id. Despite the preprinted language cited by Lopez, the trial
                                                                                        FILE COPY

court’s handwritten annotations indicate the trial court did not intend the judgment to finally
dispose of all parties and claims. Cf. Hous. Expl. Co. v. Wellington Underwriting Agencies, Ltd.,
352 S.W.3d 462, 472 (Tex. 2011) (“[T]he law has long recognized that changes in a
printed form must be accorded special weight in construing the instrument.”); Lehmann, 39
S.W.3d at 200 (noting “[t]he intent to finally dispose of the case must be unequivocally
expressed in the words of the order”).
        We ORDER Appellant Emilano Lopez to show cause in writing within TEN DAYS of
the date of this order why this appeal should not be dismissed for want of jurisdiction. See TEX.
R. APP. P. 42.3(a). If Appellant does not timely provide written proof as ordered, this appeal will
be dismissed. See id.
       All other appellate deadlines are SUSPENDED pending further order of this court.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of October, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court